AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Supreme Raheem Ackbar, aka Ronald Gary #275886
                            Plaintiff
                           v.                                          )      Civil Action No.      4:19-cv-1209-RMG
Ralph King Anderson, III, Henry McMaster, William                      )
 Byers, Jr., Bryan Stirling, Regional Director Stines,                 )
 Warden Anderson, Randall Williams, Major Clark,                       )
            Scott Lewis, Corporal, Mussen,                             )
     V. Claire, Allen and Stephanie McDonald
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice and this case is closed.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Richard M. Gergel, United States District Judge who adopts the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: March 25, 2020                                                         CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
